Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5, line 3, the recitation “where ʎ corresponds to wave in the first and second frequency bands” renders the claimed indefinite since there is lack of antecedent basis for the feature “the first and second frequency bands” in the claim. For examination purpose, it is interpreted as “where ʎ corresponds to wave in the frequency band”.
Clarification is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (US 2019/0363453) in view of Heiniger (US 2006/0139215).
Regarding claim 1, Yu discloses in Figures 2-3, a wideband dual-polarized antenna, comprising:
a folded dipole antenna element (221) formed by a planar conductor on a substrate (220) and configured to receive and radiate horizontally polarized waves (see par. 0044, lines 1-10) in a frequency band; and
a monopole antenna element (222) formed by a planar conductor adjacent to the folded dipole antenna element (221) and configured to receive and radiate vertically polarized waves (“first polarization in the Y direction”, see par. 0043) in the frequency band, where the folded dipole antenna element (221) and the folded monopole antenna element (222) are monolithically integrated onto the substrate (210).
Yu is silent on the monopole antenna element being a folded monopole antenna element.
Heiniger discloses in Figure 4, the monopole antenna element being a folded monopole antenna element (folded at corner 32).
It would have been obvious to one having ordinary skill in the art before the time the invention was made to modify the monopole antenna element of Yu with the antenna element being folded as taught by Heiniger to improve the isolation between the polarizations. Therefore, to employ having the folded monopole antenna element as claimed invention would have been obvious to person skill in the art.
Regarding claim 2, as applied to claim 1, Yu discloses in Figure 3, 
a multi-layer structure comprised of a top layer, a bottom layer and intermediate layers sandwiched therebetween, such that the folded dipole antenna element (221) resides in the top layer, the folded monopole antenna element (223) resides in one of the intermediate layers and the bottom layer is a ground plane (224).
Regarding claim 3, as applied to claim 1, Heiniger discloses in Figure 4, wherein the folded monopole antenna element is shape of a rectangle with opposing folded corners (32).
Regarding claim 4, as applied to claim 2, Yu discloses in Figures 2-3, wherein the folded monopole antenna element (223) further includes at least one feed pin (225) electrically coupled along an edge of the planar conductor (see feed points 228 or 229, Fig. 2) and a plurality of shorting pins (226) electrically coupled between the planar conductor (223) and the ground plane (224).
Regarding claim 5, as applied to claim 4, Yu discloses in Figure 3, wherein the plurality of shorting pins (225) are spatially separated by a distance from the at least one feed pin (225), where ʎ corresponds to wave in the frequency band. 
Yu does not disclose the distance being ʎ/2, where ʎ corresponds to wave in the frequency band. However, such difference is not patentable merit.
It would have been obvious to one having ordinary skill in the art before the time the invention was made to set a spatially separated distance between the shorting pin and feed pin to shield the feed pin from interference with the surrounding environment. Therefore, to employ having the distance as claimed invention would have been obvious to person skill in the art.
Regarding claim 6, as applied to claim 1, Yu discloses every feature of claimed invention as expressly recited in claim 1, except for a parasitic dipole element proximate the folded dipole antenna element. 
However, a parasitic dipole element proximate the folded dipole antenna element to improve bandwidth of the dipole antenna element is not new. One of such examples is the teaching of Jong et al (US 2019/0229413), Fig. 6A (d), a parasitic dipole element (603a) proximate the folded dipole antenna element (603b). It would have been obvious to one having ordinary skill in the art before the time the invention was made modify the dipole antenna element of Yu with the dipole antenna element having a parasitic dipole as taught by Jong to widen bandwidth of the antenna. Therefore, to employ having the parasitic dipole element as claimed invention would have been obvious to person skill in the art.
Regarding claim 7, as applied to claim 2, further includes a row of metal pins (226) embedded in the multi-layer structure (220) and configured to separate the folded dipole antenna element (221) and the folded monopole antenna element (223, 222) from other circuit components integrated onto the substrate (220), where each metal pin in the row of metal pins extends between the top layer and the bottom layer. 
Regarding claims 8-9, as applied to claim 1, Yu discloses Figures 2-3 and in par. 0025
wherein the lower bound of the frequency band is greater than 24 Ghz; and wherein the frequency band covers 24-32 GHz and 36-43 Ghz (“millimeter wave band”, see par. 0025; millimeter wave band cover 24-32 Ghz and 36-43GHz).
Allowable Subject Matter
Claims 10-20 are allowed.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEU HIEN T DUONG whose telephone number is (571)272-8980. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIMARY CRUZ LOPEZ can be reached on 571-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEU HIEN T DUONG/               Primary Examiner, Art Unit 2845